         Case: 3:20-cv-00028-bbc Document #: 81 Filed: 06/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 VICTOR ROBINSON,

         Plaintiff,
                                                      Case No. 20-cv-28-bbc
    v.

 RANDALL EDWARDS, MATTHEW
 SCULLION, DANE ESSER, CODY SAYLOR,
 SECURITY DIRECTOR MARK KARTMAN,
 LEBBEUS BROWN, ANTHONY
 BROADBENT, JOHN AND JANE DOES 1-
 10, MELANIE KUSLITS, T. MOON, and
 CORY GIEBEL,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                             6/8/2021
         Peter Oppeneer, Clerk of Court                        Date
